Exhibit 11 Applied Nanotech Holdings, Inc. Computation of Income (Loss) Per Share Three Months ended June 30, Six Months ended June. 30, 2008 2007 2008 2007 Computation of loss per common share: Net loss applicable to common shares $(1,345,041) $(1,229,787) $(2,092,620) $(2,575,674) Weighted average number of common shares 107,283,989 106,608,465 107,228,769 105,455,375 Net income (loss) per common share $(0.01) $(0.01) $(0.02) $(0.02) Computation of income ( loss ) per common share assuming full dilution** ** No computation of diluted loss per common share is included for any period because such computation results in an antidilutive loss per common share.
